DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 02/27/2020 has been entered. Claims 7, 8, 12, 13, 16, 17, 20, and 22 are cancelled. Claims 1-6, 9-11, 14, 15, 18, 19, 21, and 23-30 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US2018/048658 filed on 08/30/2018, which claims benefit of US Provisional Application No. 62/552,701 filed on 08/31/2017.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 02/27/2020 and 09/14/2020 have been considered.

Claim Objections
(I) Claims 19, 23, and 25-27 are objected to because of the following informalities: In claim 19, delete the excessive recitation “according to claim 1” (line 1) to be consistent with independent claim. In claim 23, spell out the abbreviated “STING” (line 2) to “Stimulator of Interferon Genes (STING)”; and change the incorrect recitation “thereof which comprises administering a therapeutically” (line 2) to “, wherein the method comprises administering to the subject a therapeutically”. In claim 25, change the incorrect recitation “claim 24 wherein the cancer is small cell lung cancer” (line 1) to “claim 24, wherein the cancer is selected from the group consisting of small cell lung cancer” to comply with Markush group format ending with the conjunction “and” before the last species. In claim 25, change the inconsistent recitation “claim 25 wherein” (line 1) to “claim 25, wherein”. In claim 27, insert the missing word “other” immediately before the recitation “immuno-oncology agents” (line 5) because a compound according to claim 1 is also immuno-oncology agent. Appropriate correction is required.
(II) Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(I) Claims 1-6, 9-11, 14, 15, 21, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 23-30 depend from claim 1.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 1-6, 9-11, 14, and 15 recite “formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein X1, X2, X3 and X4 are each independently NH; R1 and R2 are independently 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… Z1 is CRa… Ra is… Rb is… C1-6 alkyl substituted with 0-6 R5, C3-6 cycloalkyl substituted with 0-6 R5, -C(O)Ra1, -C(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R3 and R3a or R4 and R4a may independently be taken together to form a 3-4 membered carbocycle; or R3 and R3a or R4 and R4a may independently be taken together to form a C=CH2 substituent; R5 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R6 is… R8 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1; Y is N”. However, the specification disclosed only subgenus: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (p. 35/86 to 37/86), 8 species, including: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(p. 39/86, 43/86, and 44/86), and exemplified precursors for synthesizing 4 of above species (p. 70/86 to 84/86). A careful review of the specification does not appear to specifically teach representative “formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein X1, X2, X3 and X4 are each independently NH; R1 and R2 are independently 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… Z1 is CRa… Ra is… Rb is… C1-6 alkyl substituted with 0-6 R5, C3-6 cycloalkyl substituted with 0-6 R5, -C(O)Ra1, -C(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R3 and R3a or R4 and R4a may independently be taken together to form a 3-4 membered carbocycle; or R3 and R3a or R4 and R4a may independently be taken together to form a C=CH2 substituent; R5 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R6 is… R8 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1; Y is N”. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed “formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein X1, X2, X3 and X4 are each independently NH; R1 and R2 are independently 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… Z1 is CRa… Ra is… Rb is… C1-6 alkyl substituted with 0-6 R5, C3-6 cycloalkyl substituted with 0-6 R5, -C(O)Ra1, -C(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R3 and R3a or R4 and R4a may independently be taken together to form a 3-4 membered carbocycle; or R3 and R3a or R4 and R4a may independently be taken together to form a C=CH2 substituent; R5 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R6 is… R8 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1; Y is N”. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results: 16642440e and 16642440f) and thus the limitations recited in the claims are unpredictable. 
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein X1, X2, X3 and X4 are each independently NH; R1 and R2 are independently 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… Z1 is CRa… Ra is… Rb is… C1-6 alkyl substituted with 0-6 R5, C3-6 cycloalkyl substituted with 0-6 R5, -C(O)Ra1, -C(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R3 and R3a or R4 and R4a may independently be taken together to form a 3-4 membered carbocycle; or R3 and R3a or R4 and R4a may independently be taken together to form a C=CH2 substituent; R5 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1… R6 is… R8 is… ORa1, SRa1, -C(O)NRa1Ra1, -COORa1, -OC(O)Ra1, -OC(O)NRa1Ra1, -NRa1C(O)Ra1, - NRa1COORa1, -NRa1C(O)NRa1Ra1, -NRa1S(O)2Ra1, -NRa1S(O)2NRa1Ra1, -S(O)Ra1, - S(O)NRa1Ra1, -S(O)2Ra1 or S(O)2NRa1Ra1; Y is N”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

(II) Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing or ameliorating diseases in which the activation of STING is needed (or cancer in need of activation of STING) or for treating a subject afflicted with cancer in need of activation of STING in a subject in need thereof, does not reasonably provide enablement for treating diseases in which the modulation of STING is indicated (or cancer) or for treating a subject afflicted with cancer. The term “treating” is defined as “As used herein, the term "treating" includes any effect, e.g., lessening, reducing, modulating, ameliorating or eliminating” in the specification (p. 66/86, lines 9-11). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claim 26 depends from claim 25; and claims 29 and 30 depend from claim 28.
Applicants claim a method of treating (encompassing “eliminating”) diseases in which the modulation (encompassing “activation” in autoimmune diseases) of STING is indicated (or cancer, encompassing “any cancer”) or for treating a subject afflicted with cancer (encompassing “any cancer”) in claims 23, 24, 27, and 28. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating diseases and conditions in which the modulation of STING is indicated in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of compound according to claim 1 or a pharmaceutically acceptable salt thereof (claim 23); A method of treating cancer comprising administering a therapeutically effective amount of one or more compounds according to claim 1 or a pharmaceutically acceptable salt thereof (claim 24); A method for treating cancer in a subject in need thereof, comprising administering an effective amount of a compound, according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with the administration of a therapeutically effective amount of one or more other immuno-oncology agents (claim 27); and “A method for treating a subject afflicted with cancer comprising administering to the subject a therapeutically effective amount of: a) a compound according to claim 1, or a pharmaceutically acceptable salt thereof, and b) an anti-cancer agent which is an antibody or an antigen-binding portion thereof that binds specifically to a Programmed Death-1 (PD-1) receptor and inhibits PD-I activity” (claim 28).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses reducing or ameliorating diseases in which the modulation (encompassing “activation” in autoimmune diseases) of STING is indicated; eliminating diseases in which the modulation (encompassing “activation” and “inactivation”) of STING is indicated (or cancer, encompassing “any cancer”); or treating a subject afflicted with cancer (encompassing “any cancer”) using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can achieve the above Breadth of claims. Barber (US Patent Application Publication No. 2011/0262485, published on October 27, 2011) disclosed that STING may play in inducing/amplifying innate immune responses to products potentially including constituents of cell debris (such as nucleosomes or cellular RNAs), and thus STING may also play a role in the expression of a broader array of autoimmune and autoinflammatory conditions. Increased induction of STING-associated pathways increases pro-immune signaling, increasing the likelihood and severity of autoimmune diseases, including the tendency for anti-dsDNA-associated lupus to target major organs and to lead to poorer outcomes. Reconstitution of STING into cancer cell-lines previously shown to be defective in intracellular DNA signaling such as 293T or MCF7, rescues the intracellular pathway. STING is absent in a variety of lymphoma such as Burkett's lymphoma, breast cancer, other leukemia, melanoma (page 74/113, [0095]; page 72/113, [0085]). One of skilled artisan would understand that diseases or cancers in need of STING activation are feasible for STING agonist therapy and elimination of the diseases or cancers have not been demonstrated.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for reducing or ameliorating diseases in which the modulation (encompassing “activation” in autoimmune diseases) of STING is indicated; eliminating diseases in which the modulation (encompassing “activation” and “inactivation”) of STING is indicated (or cancer, encompassing “any cancer”); or treating a subject afflicted with cancer (encompassing “any cancer”) as recited in the claim. The exemplary embodiments of the Specification merely present in vitro assays: (i) STING THPl Reporter Assay; and (ii) STING HTRF BINDING ASSAYS (p. 84/86 to 86/86). No evidence are provided for reducing or ameliorating diseases in which the modulation (encompassing “activation” in autoimmune diseases) of STING is indicated; eliminating diseases in which the modulation (encompassing “activation” and “inactivation”) of STING is indicated (or cancer, encompassing “any cancer”); or treating a subject afflicted with cancer (encompassing “any cancer”).
  Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that the above Breadth of claims can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to reduce or ameliorate diseases in which the modulation (encompassing “activation” in autoimmune diseases) of STING is indicated; to eliminate diseases in which the modulation (encompassing “activation” and “inactivation”) of STING is indicated (or cancer, encompassing “any cancer”); or to treat a subject afflicted with cancer (encompassing “any cancer”).  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use to achieve the above Breadth of claims, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Applicant is advised to change the recitation “treating diseases and conditions in which the modulation of STING is indicated” (lines 1 to 2 of claim 23) to “reducing or ameliorating diseases or conditions in which the activation of Stimulator of Interferon Genes (STING) is needed”; to replace the recitation “treating cancer comprising administering a therapeutically” (lines 1 to 2 of claim 24) with “reducing or ameliorating cancer in need of STING activation, comprising administering to a subject in need thereof a therapeutically”; to change the recitation “treating cancer in a subject in need thereof, comprising administering an effective” (lines 1 to 2 of claim 27) to “reducing or ameliorating cancer in need of STING activation, comprising administering to a subject in need thereof an effective”; and to replace the recitation “with cancer comprising” (line 1 of claim 28) with “with cancer in need of STING activation, comprising”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to replace the recitation “such as” (line 5) with comma “,”.

Potentially Allowable Subject Matters
The objections and 112 rejections of claims 1-6, 9-11, 14, 15, 18, 19, 21, and 23-30 can be overcome by suggested amendments above. Claims 1-6, 9-11, 14, 15, 18, 19, 21, and 23-30 are free of art. The closest references are: Altman et al. (US 2017/0044206, February 16, 2017) disclosed cyclic di-nucleotide compounds of general formula (I): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
wherein Base1 and Base2 are each independently selected from the group consisting of 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
(pages 3/501 to 5/501, [0015]) ; and Buchanan et al. (J. CHEM. SOC. PERKIN TRANS. I 1984, p. 2367-2370) disclosed 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
and
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.  Compounds (4), (5), and (23) have been tested against a range of viruses, but none showed significant antiviral activity (page 2367, left col.; page 2368, right col.; page 2369, left col., para. 2).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623